Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant pointed out in the response  filed 06/16/2020 Examiner failed to provide analysis of claims 15-20 in the office action of 03/16/2020, thus this action is Non-Final.

Claim Interpretation
There appears to be discontinuity throughout the prosecution of Applicant’s interpretation and Examiner’s interpretation of the prior art.  This action will clarify all claim interpretation and interpretation of the prior art. 
The term insoluble in its broadest interpretation means incapable of being dissolved, it appears giving the claims their broadest reasonable interpretation in view of the specification “insoluble” within the claims is intended to mean a solid precipitate that is not soluble in solely water.
The term aqueous in its broadest interpretation means acting like water, it appears giving the claims their broadest reasonable interpretation in view of the specification and Applicant’s previous remarks throughout prosecution “aqueous solution” within the claims is intended to mean a solution comprising water.

Claims 1, 13 and 20 specifically recite the phrase “rinsing the surface” giving the term “rinsing” its broadest reasonable interpretation it does not require water however; given Applicant’s previous remarks as well as the interpretation in view of the specification the term “rinsing” for the purpose of this examination as well as any patent issuing therefrom is limited to rinsing the surface with water unless the claims are amended otherwise and support for which is pointed out.
The preamble is not a limitation on the claims if it merely states the purpose or intended use, and the remainder of the claim completely defines invention independent of preamble. On the other hand, if claims cannot be read independently of preamble, and preamble must be read to give meaning to claim or is essential to point out the invention, it constitutes a claim limitation. Stewart-Warner Corp v. City of Pontiac, Mich. 219 USPQ 1162; Marston v. J.C. Penny Co., Inc. 148 USPQ 25; and Kropa v. Robie and Mahlman, 88 USPQ 478.  Present claim 1 currently recites a preamble which Applicant has repeatedly defined as a limitation reciting that the prior art need to show the “lithium phosphate” (see Applicant’s arguments of page 6 filed 03/05/2019) thus for the purpose of this examination the preamble of claim 1 is considered a limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "selectively" in claims 13 and 20 is a relative term which renders the claim indefinite.  The term "selectively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Is the term meant to indicate a specific amount of ions are precipitated or ions in a specific location are precipitated?  For the purpose of this examination any amount of ions precipitated is considered “selectively”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 13 recite the broad recitation “acid”, and the claim also recites “or acid mixture selected from citric acid, acetic acid, tartaric acid, ascorbic acid, and mixtures thereof” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 1-2 and 13-14 are further indefinite because it is unclear how “mixture selected from” differs from “and mixtures thereof” regarding to the acids in the cleaning aqueous solution
Claims 7-10 require the surface of claim 1 to be, “a surface of an ion-exchange tank containing a salt bath during treatment of a lithium-containing glass material in the salt bath, the salt bath comprising a phosphate salt and at least one source of alkali metal cations larger than lithium cations”
The preamble is not a limitation on the claims if it merely states the purpose or intended use, and the remainder of the claim completely defines invention independent of preamble. On the other hand, if claims cannot be read independently of preamble, and preamble must be read to give meaning to claim or is essential to point out the invention, it constitutes a claim limitation. Stewart-Warner Corp v. City of Pontiac, Mich. 219 USPQ 1162; Marston v. J.C. Penny Co., Inc. 148 USPQ 25; and Kropa v. Robie and Mahlman, 88 USPQ 478.  Present claim 1 currently recites a preamble which Applicant has repeatedly defined as a limitation reciting that the prior art need to show the “insoluble lithium phosphate”
it is unclear how the surface from which the insoluble lithium phosphate is a surface of an ion-exchange tank containing a salt bath during treatment of a lithium-containing glass material in the salt bath, the salt bath comprising a phosphate salt and at least one source of alkali metal cations larger than lithium cations.
The method of removing the residue containing one or more insoluble lithium phosphate compounds from a surface comprising: soaking the surface in a cleaning aqueous solution cannot occur on the surface of the ion-exchange tank simultaneously to containing a salt bath.
Appropriate clarification or correction is required.  Any further amendments for clarification may necessitate a new grounds of rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 14 do not necessarily limit claims 1 and 13 from which they depend because claims 1, 2, 13 and 14 recite the cleaning aqueous solution may comprise “an acid or acid mixture selected from…” where “an acid” is broader than any acids recited and all claims include this language it is unclear how claims 2 and 14 are intended to further limit claims 1 and 13 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
is “A method of removing residue containing one or more insoluble lithium phosphate compounds from a surface, comprising:”  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kashima et al. (US 20160207828 A1) and referred to as Kashima herein after.
	Regarding claims 1-2, 4, 13-14, and 20, Kashima discloses a general method of removing residue containing one or more insoluble lithium phosphate compounds from a surface [0014]-[1119] or [0071]-[0085], [0101] described in further detail below.
Kashima discloses a method comprising:
	submitting glasses, such as boron silicate glass [0034],  having a composition as disclosed in at least [0040]

    PNG
    media_image1.png
    616
    537
    media_image1.png
    Greyscale


Kashima discloses submitting the glass composition to an ion-exchange treatment [0044] by submersing the glass in a molten salt [0045] where an alkali metal ion of smaller radii is exchanged for one of larger radii to create compressive stresses, inherent to one in the art,  Kashima specifically discloses Li ions would typically be exchanged for Na or K ions [0044].  Kashima describes the ion exchange process generally below 500-600 degrees Celsius [0046] and for potassium nitrate, higher than 330 degrees Celsius [0046].
Kashima states the molten salt contains:

    PNG
    media_image2.png
    137
    523
    media_image2.png
    Greyscale

Thus overlapping with the phosphate salts in the molten salt bath of the specification of the present application at least [0026] of the specification of the present application.
Kashima discloses heating a salt bath comprising a phosphate salt and at least one source of alkali metal cations to a temperature greater than 360°C; contacting at least a portion of an ion-exchangeable substrate, the glass discussed above, comprising lithium cations with the salt bath, whereby at least a portion of the lithium cations diffuse from the ion-exchangeable substrate into the salt bath and are dissolved in the salt bath;
Where Kashima discloses an overlapping composition of borosilicate glass in a salt bath of the same suggested composition at the same overlapping temperatures then the same product of a surface with the claimed insoluble lithium phosphate necessarily exists.
anticipates the claimed product.

MPEP2112.01 states Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Referring additionally to claim 1; The mere observation of still another beneficial result of an old process, such as the removal of precipitate of lithium phosphates which adhere to the ion exchanged lithium containing glass, cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249. 
The burden remains on the Applicant to show that the method taught by Kashima would not yield any insoluble lithium phosphate compounds.  
Applicant must be scientifically pointed out NO such ranges taught by Kashima could result in present claim 1 to properly contest that the ion exchange process on the glass of Kashima would yield the claimed insoluble lithium phosphate deposits.

Alternatively it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the composition of the salt bath within the ranges and materials taught by Kashima, since it has been held that where the general conditions of a 
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Further regarding the cleaning steps of claims 1 and 13, Kashima discloses subjecting the glass to an acid treatment [0080]-[0081] with a pH of less than 7 including hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, oxalic acid, carbonic acid, citric acid etc. which may also be combined [0082]. 
Kashima discloses after the acid treatment, or cleaning with an aqueous solution, the ion exchanged glass may be washed with pure water like step 4 of Kashima [0101], shown in an example of Kashima [0151], thus Kashima discloses rinsing after the acid treatment.  
Regarding claims 3, 5-6 and 15-17, Kashima discloses the acid concentration in the cleaning aqueous solution of 0.1-20 wt.% at 100 degrees Celsius or lower [0083] from 1 minute to 2 hours preferably [0084]
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity” anticipates the claimed product.
Alternatively, the optimum amount of acid by weight in the solution may be optimized

It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Additionally regarding claim 17, Kashima discloses including the inorganic salt in the salt bath thus one skilled in the art would expect this to occur prior to contacting the substrate with the salt bath.  
Regarding claims 11-12, MPEP 2112.01 states Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The insoluble lithium phosphate compounds would be chemically expected from the process taught by Kashima as would the soluble lithium hydrogen phosphate compounds after submitting the ion exchanged glass to the acid wash.  The burden remains on the Applicant to show that these compounds would not be expected from the disclosure of Kashmina or the optimization of ranges made obvious above.
Regarding claim 18, Kashima discloses phosphate salts in [0047] as included herein for convenience

    PNG
    media_image2.png
    137
    523
    media_image2.png
    Greyscale

Regarding claim 19, Kashima discloses a molten salt bath of sodium nitrate or potassium nitrate at least [0044]-[0046].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-14 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashmina as applied to claim 13 above, and further in view of Saito (US 20030164005) referred to as Saito herein after.
Claims 1-2 and 13-14 also recite tartaric acid.  Kashima fails to disclose tartaric acid.
In analogous art of chemically reinforcing a borosilicate glass containing lithium [0020] via an ion-exchange treatment in a salt bath of potassium nitrate or sodium nitrate [0003]-[0006] Saito discloses an acid wash with overlapping acids as Kashima as well as tartaric acid among other to dissolve foreign matters deposited on glass [0039].

One skilled in the art would also recognize from the combined disclosures of Kashima and Saito that this would dissolve the inherent foreign lithium phosphate foreign matters that would be expected to deposit on the glass when an inorganic phosphate salt as taught by Kashima is included in the salt bath because Kashima discloses these acids for an acid wash and Saito discloses additional acids for the same purpose.  Absent any specific showing of Applicant that these chemical processes would not exist claims 1-2 and 13-14 are known and made obvious as described herein.

Claims 7-10 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashmina as applied to above and further in view of Hiroaki et al. (US 7281394 B2).
Regarding claims 7-10, it is unclear how the surface from which the insoluble lithium phosphate is a surface of an ion-exchange tank containing a salt bath during treatment of a lithium-containing glass material in the salt bath, the salt bath comprising a phosphate salt and at least one source of alkali metal cations larger than lithium cations.
The method of removing the residue containing one or more insoluble lithium phosphate compounds from a surface comprising: soaking the surface in a cleaning aqueous solution cannot occur on the surface of the ion-exchange tank simultaneously to containing a salt bath.
In the event that Applicant overcomes the indefinite issues: Ikeda discloses a method of chemically strengthening borosilicate glass via ion-exchange with sodium nitrate or potassium nitrate (Col 2; lines 30-36) wherein small particles (Iron and steel are used for example) Col 2; Hiroaki discloses removing such particles from the salt bath via a filter and can be dissolved by an acid (at least claim 4).
Hiroaki teaches that impurities exist in the salt bath as well as on the glass thus it would be obvious to one skilled in the art to remove impurities from the salt bath or salt bath tank of Kashima using an acid.
Kashmina discloses chemically strengthening using a salt bath of potassium nitrate or sodium nitrate on borosilicate glass like Ikeda and Ikeda suggests dissolving impurities from the salt bath using an acid, it would be obvious to one skilled in the art to try cleaning the tank with an acid to dissolve impurities with reasonable expectation of success.  
MPEP 2143 states:
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) 

It is also noted Kashmina removes insoluble lithium phosphate impurities by washing with an acid and then dissolving with water/ and or alkaline solution thus it would be obvious to use this combined acid treatment in the tank of Kashmina with reasonable expectation of success for removing such impurities.
Regarding claims 8-10, Kashima discloses the acid concentration in the cleaning aqueous solution of 0.1-20 wt.% at 100 degrees Celsius or lower [0083] from 1 minute to 2 hours preferably [0084]
anticipates the claimed product.
Alternatively, the optimum amount of acid by weight in the solution may be optimized
By one skilled in the art depending on type and the temperature of acid used and the treating time, and preferably without risk of corrosion to the container [0085] it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Claim 18 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashmina as applied to claim 13 above, and further in view of Irisawa (WO 2014045978) referred to as Irisawa herein after.
Further regarding claim 18, claim 13 from which claim 18 depends is a method of preparing strengthened glass or glass-ceramic as taught by Kashima above.  Kashmina discloses a method of chemically strengthening glass through ion exchange and providing an inorganic salt for a fusing agent.  Kashima also discloses exchanging lithium ions with potassium or sodium ions.  Kashmina fails to disclose all the inorganic salts required by claim 18.

Examples of potassium phosphate include potassium orthophosphate (K 3PO4), potassium pyrophosphate (K 4P2O7 ), and potassium metaphosphate, and potassium orthophosphate is used for the total ion exchange capacity of the added anionic species. It is preferable from the viewpoint of life extension efficiency and uniform ion exchange of the glass.
Thus it would be obvious to one of ordinary skill in the art to use other known inorganic phosphate salts as taught by Irisawa to ensure constant and efficient ion-exchange.

Claim 18 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashmina as applied to claim 13 above, and further in view of Volkl (US 20160340238 A1) referred to as Volkl herein after.
Further regarding claim 18, claim 13 from which claim 18 depends is a method of preparing strengthened glass or glass-ceramic as taught by Kashima above.  Kashmina discloses a method of chemically strengthening glass through ion exchange and providing an inorganic salt for a fusing agent.  Kashima also discloses exchanging lithium ions with potassium or sodium ions.  Kashmina fails to disclose all the inorganic salts required by claim 18.
In an analogous art Volkl discloses submitting a lithium containing glass ceramic to ion exchange with larger alkali ions such as potassium nitrate [0076], [0078].  Volkl discloses providing an inorganic salt to the salt bath, similar to Kashmina, with a phosphate salt to bind the lithium ions to ensure constant ion-exchange see paragraph [0080] of Volkl included herein:

    PNG
    media_image3.png
    132
    441
    media_image3.png
    Greyscale

Thus it would be obvious to one of ordinary skill in the art to use other known inorganic phosphate salts such as K2HPO4 to bind with the lithium and ensure constant ion-exchange.
Claim 18 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashmina as applied to above, and further in view of Volkl (US 20160340238 A1) referred to as Volkl herein after.
Kashmina discloses a method of chemically strengthening glass through ion exchange and providing an inorganic salt for a fusing agent.  Kashima also discloses exchanging lithium ions with potassium or sodium ions.  Kashmina fails to disclose all the organic salts required by claim 18.
In an analogous art Volkl discloses submitting a lithium containing glass ceramic to ion exchange with larger alkali ions such as potassium nitrate [0076], [0078].  Volkl discloses providing an inorganic salt to the salt bath, similar to Kashmina, with a phosphate salt to bind the lithium ions to ensure constant ion-exchange see paragraph [0080] of Volkl included herein:

    PNG
    media_image3.png
    132
    441
    media_image3.png
    Greyscale

Thus it would be obvious to one of ordinary skill in the art to use other known inorganic phosphate salts such as K2HPO4 to bind with the lithium and ensure constant ion-exchange.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170313621 A1 priority date good, diff assignee, teaches use of boron allows for other acid wash= acid resistance
US 6534120 B1, US 7694530 B2, US 7197897 B2  maintaining a clean salt tank
US 6119483 A teaches particles in tank/ salt same as particles on glass and one way to dissolve is acid
US 7197897 B2, US 6119483 A maintaining salt bath
US 7281394 B2 dissolving particles captured from salt bath in a filter with an acid
US 3498773 A cleaning surface of ion-exchanged containers
US 20130101596 A1 disodium phosphate container

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741